EXHIBIT 10.3

New Orleans Building Corporation

1111 Canal Street, Suite 400

New Orleans, Louisiana  70112

April 3, 2020

Jazz Casino Company, LLC

Attention:  Dan Real

8 Canal Street

New Orleans, Louisiana 70130

 

City of New Orleans

Attention: The Honorable LaToya Cantrell

1300 Perdido Street

New Orleans, Louisiana 70112

 

Dear Mayor Cantrell and Mr. Real:

 

Jazz Casino Company, L.L.C. ("JCC"), as Tenant, the New Orleans Building
Corporation ("NOBC"), as Landlord, and the City of New Orleans (the "City"), as
Intervenor,  have entered into the Second Amended and Restated Lease Agreement
dated effective April 3, 2020 (the "Lease").  Capitalized terms not otherwise
defined herein shall have the same meanings as in the Lease.

Pursuant to LSA R.S. 27:247, JCC currently owes the City $4,500,000 in
installments of the "City Support Payment" described in Section 4.3.1(c) of the
Lease, which payment is also known as the casino support services payment
(collectively, the "Outstanding CSP Installments").  Pursuant to Section
4.3.1(a) of the Lease, JCC is required to pay the City the "City Supplemental
Payment" in the amount of $7,500,000, in accordance with the terms of the
Lease.  Pursuant to Section 4.7.1 of the Lease, JCC is required to pay NOBC two
one-time payments totaling $28,500,000 (together with the $7,500,000 City
Supplemental Payment, the "One-Time Payments") in accordance with the terms of
the Lease.

The Outstanding CSP Installments and the One-Time Payments are collectively
defined herein as the "Payments."

JCC has requested certain leniencies from the City and NOBC with regard to the
Payments.  NOBC and the City are aware that JCC has closed the Casino in
accordance with orders from the State Gaming Control Board, Mayor LaToya
Cantrell, as well as Proclamation Number JBE 2020-30, in which Governor John Bel
Edwards ordered, inter alia, all casinos in the State of Louisiana to close in
response to the COVID-19 pandemic.  As a result, NOBC and the City are willing
to grant certain leniencies in accordance with the terms and conditions of this
letter agreement.

Notwithstanding anything to the contrary contained in the Lease, NOBC and the
City agree that they will not take any action to enforce any rights or remedies
available to them under the Lease or applicable law with respect to the Payments
and JCC will not be in breach of its obligations under the Lease with respect to
the Payments, subject to the following payment terms:

 

•

Within two business days of the Effective Date of the Lease, JCC will pay to the
City a total of $22,500,000, by electronic wire, which NOBC, JCC

 

--------------------------------------------------------------------------------

 

and the City agree shall consist of the full amount of the Outstanding CSP
Installments and $18,000,000 of the total One-Time Payments.

 

•

On or before the date that is thirty (30) days after the date that the Casino is
permitted to be reopened pursuant to all applicable Governmental Requirements,
JCC will pay to the City a total of $18,000,000, by electronic wire, comprising
the remaining balance of the One-Time Payments.

Except as expressly set forth in this letter agreement, JCC will make all
payments due under the Lease in accordance with the terms of the Lease,
including, without limitation, the recurring quarterly installments of the City
Support Payment, with an installment of $1,500,000 to be paid by May 1, 2020,
the Rent, the Minimum Payments, the Second Floor Rent, the School Support
Payment, the marketing payment set forth in Section 19.3 of the Lease, the
community grants program payment set forth in Section 5.6 of the Lease, and the
payment set forth in Section 5.7 of the Lease.

On or before the date that is ten (10) days after JCC’s delivery to NOBC and the
City of a written request for an updated estoppel certificate in connection with
the VICI Sale-Leaseback Transaction, NOBC and the City agree to execute and
deliver to JCC and VICI an estoppel certificate that is substantially in the
form of the estoppel certificate attached to the Lease as Exhibit “O”.

Except as expressly set forth in this letter agreement, all of the terms of the
Lease remain unmodified and in full force and effect, and NOBC and the City
reserve all rights and remedies available to them under the Lease and applicable
law.

Please indicate your acknowledgment and acceptance of the terms and conditions
of this letter agreement by signing in the space provided below.  

Sincerely,

 

NEW ORLEANS BUILDING CORPORATION

 

 

By: /s/ Cynthia M. Connick__

      Cynthia M. Connick

      Chief Executive Officer

APPROVED AND ACCEPTED

this 3rd day of April, 2020:

 

 

JAZZ CASINO COMPANY, LLC

 

 

By:/s/ Dan Real___________

       Dan Real

       Authorized Signatory

 

 

THE CITY OF NEW ORLEANS

 

 

By: /s/ LaToya Cantrell _____

       LaToya Cantrell

       Mayor